                Case 21-10549-JTD            Doc 404        Filed 06/06/21        Page 1 of 39




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                              Chapter 11

    SC SJ HOLDINGS LLC, et al. 1                        Case No. 21-10549 (JTD)

                           Debtors.                     (Jointly Administered)




                                      Expert Report of John R. Dent




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: SC SJ Holdings LLC (5141) and FMT SJ LLC (7200). The mailing address for both Debtors is 3223
Crow Canyon Road, Suite 300 San Ramon, CA 94583.
             Case 21-10549-JTD         Doc 404       Filed 06/06/21    Page 2 of 39




       1.     My name is John R. Dent, and I have been retained by Sidley Austin LLP, on behalf

of Accor Management US Inc., to provide an expert opinion in connection with the dispute

between Accor Management US Inc. and SC SJ Holdings LLC and FMT SJ LLC regarding the

hotel formerly known as the Fairmont San Jose Hotel.

 A.    Rule 26(a)(2)(B) disclosures

       2.     With this report, I am expressing the following opinions:

              i.   When Fairmont Hotel Management L.P. (Fairmont) and Light Tower

                   Associates, L.P. (the Original Owner) negotiated the Hotel Management

                   Agreement dated September 14, 1999 (the Original HMA) for the Fairmont

                   San Jose hotel, they explicitly stated their intention that Fairmont would be

                   fully compensated if the owner subsequently breached the agreement by

                   terminating it without cause (a so-called “Breach Termination”). In the

                   context of the Covid-19 pandemic, however, the formula set forth in the

                   liquidated damages provision of the Original HMA (which was carried

                   forward into the Amended and Restated Hotel Management Agreement dated

                   December 2, 2005 (the Amended and Restated HMA)) would defeat rather

                   than implement their expressed intent. Using the 12-month period from March

                   2020 through February 2021 as the base for calculating liquidated damages

                   for a Breach Termination would not only be contrary to the parties’ stated

                   intention but would flip the risk allocation that is central to an HMA.

              ii. If the court or arbitration panel determines that the liquidated damages

                   provision is enforceable, a base period that would more accurately reflect the




                                                 1
                Case 21-10549-JTD            Doc 404        Filed 06/06/21       Page 3 of 39




                     parties’ stated intention would be either 2019, or an average of 2018 and

                     2019.

                 iii. The covenant of quiet enjoyment in the Original HMA and the Amended and

                     Restated HMA is a typical provision in HMAs that traces back to their genesis

                     in real property leases. The covenant can be breached when a hotel owner

                     improperly interferes with a manager’s contractual rights to operate a hotel,

                     regardless of whether or not the HMA is terminated. Defining those rights is a

                     common focus of HMA negotiations, and there are historical examples of

                     such interference that do not involve termination of the associated HMA.

        3.       The basis and reasons for my opinions are set forth in this report. The materials that

I considered in formulating my opinions are listed in Exhibit A. My qualifications are set forth

below and in the C.V. attached as Exhibit B. The publications I have authored in the last 10 years

are listed on Exhibit C. I have not previously testified as an expert at trial or by deposition. A copy

of the engagement letter setting forth the compensation to be paid for my study and testimony is

attached as Exhibit D. 2

        4.       Much of my professional career has been focused on how agency law applies to

HMAs, including a hotel owner’s power of termination and the consequences of exercising that

power. After graduating from the University of Chicago Law School in 1990, I was an associate

and then a partner at Tuttle & Taylor, a since-dissolved business litigation firm in Los Angeles,



2
  Full disclosure: according to the notice provisions of both the Original HMA and the Amended and Restated HMA,
Fairmont was represented in both transactions by Heller Ehrman. At the time of the Original HMA, my wife was an
associate in Heller Ehrman’s Los Angeles office. Although she worked from time to time on Fairmont matters, she
has no memory of the San Jose Fairmont and there is no indication that she worked on the Original HMA. She had
left the firm by the time of the Amended and Restated HMA. Since being retained I have not discussed the substance
of the case with her other than to confirm the above facts. Her association with Heller Ehrman has not affected my
opinion, particularly to the extent that my opinion implies any criticism of Heller Ehrman’s work.

                                                        2
              Case 21-10549-JTD          Doc 404      Filed 06/06/21      Page 4 of 39




where I developed an expertise in disputes between hotel owners and operators. I co-founded the

firm’s hospitality practice group and edited Hospitality Litigation News, a quarterly newsletter

distributed to several thousand industry participants describing litigation developments in the

industry.

       5.      In 2000, I joined what was then called Hilton Hotels Corporation (now known as

Hilton Worldwide Holdings Inc.) (NYSE: HLT). From 2000 to 2008, I was the lawyer principally

responsible for supporting “owner relations,” which involved working with owners to resolve

disputes before they deteriorated into litigation, but litigating or arbitrating disputes as necessary.

During that time, I was also principally responsible for the form and content of Hilton’s domestic

HMA template, including dispute resolution provisions and Hilton’s attempts to adapt to the

changing landscape of agency law in the hotel industry. During my tenure, I negotiated several

high-profile HMAs and amended hundreds of others.

       6.      In 2008, I assumed responsibility for the legal team supporting the company’s

HMAs, franchising, real estate and asset management throughout the Americas. In 2010, I was

named Acting General Counsel. After the appointment of the company’s permanent General

Counsel, I was named Deputy General Counsel, responsible for legal support of Hilton’s HMAs,

franchising, real estate, asset management, and hotel operations worldwide and for oversight of

specific matters on a case-by-case basis.

       7.      In 2015, I was appointed General Counsel of Extended Stay America, Inc. and its

“paired-share” REIT, ESH Hospitality, Inc. (NASDAQ: STAY), which together formed the largest

brand of extended stay properties in North America. At Extended Stay America, I was one of the

persons primarily responsible for launching the company’s franchising and management




                                                  3
              Case 21-10549-JTD          Doc 404      Filed 06/06/21   Page 5 of 39




programs, including creating the company’s franchise disclosure document and its franchise

agreement and HMA templates.

       8.         In 2018, I left Extended Stay America to form Dent Legal Strategy LLC, a

Washington-based legal consultancy focused on the hotel industry. From August 2018 to April

2019, I served in an interim role as Chief Legal Officer for G6 Hospitality Inc., the parent company

of the Motel 6 brand, to resolve an outstanding multi-front litigation matter and groom a new

permanent General Counsel. I now represent owners and brands in, among other things,

negotiation, interpretation, and enforcement of HMAs and franchise agreements, primarily for full-

service hotels.

       9.         Over the course of my career I have drafted, interpreted, amended, enforced, and

litigated hundreds of HMAs and franchise agreements, the vast majority of them concerning full-

service and luxury hotels. I have also been involved in several of the industry’s most significant

owner-operator disputes, and as part of my professional duties have monitored and opined on

others in which I was not personally involved.

       10.        I currently sit on the Advisory Board and the Planning Committee of the Hotel and

Lodging Legal Summit, an annual conference hosted by Georgetown Law Center and attended by

several hundred hospitality law specialists nationwide. In recent years I have sat on that

conference’s General Counsel panel (2016) and moderated sessions entitled If It’s “Not My

Problem,” Then Whose Problem Is It? (2018), which focused on risk allocation between owners,

managers, brands, and insurers, and Management Agreement Fundamentals for the Franchise

Lawyer, and Vice Versa (2020).




                                                  4
             Case 21-10549-JTD          Doc 404      Filed 06/06/21     Page 6 of 39




 B.    Hotel management agreements and their roots in real estate

       11.     Most branded hotels are not owned by the company whose brand name is on the

building. Hotels are typically owned by real estate investors, who then contract with branded hotel

companies for the right to use the brand name and its affiliated systems and services (such as

reservations, marketing, IT support, loyalty programs, quality assurance, and the like). In the

United States, there are two predominant frameworks for these contracts:

       •       In a branded HMA, the hotel owner hires a hotel company to manage the hotel (or

               “operate” it, the terms are interchangeable) under the hotel company’s brand name,

               systems and services.

       •       In a franchise agreement, the hotel owner licenses the right to use a hotel

               company’s brand name and participate in its affiliated systems and services. The

               owner then either operates the hotel itself or hires a third party to operate the hotel

               under an independent HMA in accordance with the requirements of the franchise

               agreement.

       12.     The prevalence of branded HMAs, franchise agreements, and independent HMAs

is closely correlated with hotel “chain scales,” the categories of hotels spanning from economy on

one end to luxury on the other. In the economy segment, the vast majority of branded properties

are franchised and self-operated. In the luxury segment, the vast majority are operated under long-

term branded HMAs. In between, franchising becomes more prevalent in mid-tier and lower chain

scales, with independent HMAs most prevalent in the middle tiers and self-management most

prevalent in the lower ones.

       13.     HMAs and franchise agreements have been the predominant form for hotel

branding since the 1960’s. Franchise agreements and HMAs, however, evolved separately and in



                                                 5
              Case 21-10549-JTD         Doc 404      Filed 06/06/21     Page 7 of 39




different contexts. Franchising is regulated, at both the federal and state level, and is used across

hundreds of retail and service industries. Franchise agreements look generally similar across most

of those industries; they use much of the same terminology, drafting conventions, and business

approaches. HMAs, on the other hand, and especially branded HMAs, are unique to the hotel

industry.

       14.     The person generally recognized as the father of the HMA was a Chicago real estate

lawyer named Greg Dillon. Beginning in 1950, Mr. Dillon worked for a law firm that served as

outside general counsel for Hilton, which he ultimately joined in 1963. By then, Hilton had become

the world’s largest hotel chain through a series of hotel acquisitions culminating in its purchase of

Statler hotels in 1954. When Mr. Dillon joined the company, it owned all of the hotels in its system.

       15.     Hotel ownership had (and has) two significant downsides. First, it requires large

amounts of capital – both to acquire hotels and, on an ongoing basis, to maintain them. Second,

the hotel business is volatile, at least as compared to other commercial real estate. Unlike office,

retail, and apartment buildings, for example, which generally have long-term leases with stable

rents, hotel rooms are rented out every night, with rates and occupancy dependent on market

conditions. While most hotels produce sufficient cash to cover operating expenses on an ongoing

basis, hotel ownership requires providing cash to cover shortfalls during periods of low demand,

such as during off seasons or during recession or other economic shocks.

       16.     One way to address these ownership risks is to lease a hotel instead of owning it.

With a hotel lease, a hotel company leases a property from a third-party investor, freeing the hotel

company from the capital investment required to acquire fee title. The lessor gets a steady income

stream in the form of rent, while the lessee gets operational control of the hotel property and long




                                                 6
                 Case 21-10549-JTD         Doc 404    Filed 06/06/21     Page 8 of 39




undisturbed tenure. But leases still leave downside economic risk on the tenant; during a downturn,

the rent is still due, the hotel must still be maintained, and cash shortfalls must be funded.

          17.     Greg Dillon’s innovation was the HMA. An HMA resembles a lease but flips the

risk allocation. With an HMA, it is the property owner, rather than the lessee, who is responsible

for paying for property maintenance and improvements and covering cash shortfalls. Likewise, it

is the manager, rather than the lessor, who receives a steady income stream in the form of a

management fee, with the owner, rather than the lessee, taking the economic risk of receiving or

absorbing the residual profit or loss.

          18.     Other than that risk allocation, HMAs resemble leases in many ways. Like a tenant,

hotel managers retain near-total control over day-to-day property operations. Most HMAs include

an explicit covenant of quiet enjoyment. For many years, HMA abstracts were recorded, even

though they do not create a real property interest; both the Original HMA 3 and the Amended and

Restated HMA 4 include such abstracts (although it’s unclear whether they were ever recorded).

HMAs are the subject of subordination and non-disturbance agreements (SNDAs), which are

routinely used for apartment, retail, and office complexes (no lender wants to foreclose on a

property whose tenant leases are extinguished as a result of the foreclosure), even though with an

HMA there is no real estate interest to be subordinated. And branded HMAs have long tenure;

HMAs for full-service hotels typically run for 10 or 20 years, while ones for luxury properties can

last 50 years, 75 years, or in extraordinary cases even longer.

          19.     HMAs quickly proved popular, and over the coming decades they were adopted by

virtually every full-service hotel brand. Leases, on the other hand, largely disappeared (although




3
    See Original HMA, Schedule “E”.
4
    See Amended and Restated HMA, Schedule “B”.

                                                  7
                   Case 21-10549-JTD              Doc 404        Filed 06/06/21   Page 9 of 39




they remain common in some foreign markets such as the United Kingdom and Germany). By the

late 1980’s, HMAs were ubiquitous.

           20.      With the rise of HMAs and franchising, the major participants in the lodging

industry sorted into two categories, owners and brands, with distinctly different risk appetites.

Branding companies such as Hilton, Hyatt, and Marriott are almost all publicly traded; they have

largely exited hotel ownership and emphasize the stable fee streams that they earn from managing

and franchising hotels. Owners, on the other hand, span everything from publicly traded REITs,

to institutional investors like insurance companies, private equity funds, and sovereign wealth

funds, to high net worth individuals, and (particularly in the midscale and economy segments) to

family entrepreneurs. What ties this disparate group together is willingness to take on the real

estate ownership risks identified above in exchange for the potentially high returns that hotels can

produce in good economic times. 5

    C.     Management agreements as agency contracts

           21.      For several decades after HMAs emerged on the scene, they were considered lease-

like in both their length of tenure and the security of that tenure. In 1991, however, a California

intermediate appellate court issued a decision that shook that foundation and immediately became

a seminal case in the industry.

           22.      In Woolley v. Embassy Suites, Inc., 227 Cal.App.3d 1520, 278 Cal.Rptr. 719

(Cal.Ct.App. 1991), an owner declared defaults under nine Embassy Suites HMAs. Embassy

responded by invoking arbitration. In the meantime, though, the cure period was running on the

notice of default, so Embassy sought an injunction to prevent the owner from terminating the




5
    A third category, independent managers, is not relevant to this case.

                                                             8
                  Case 21-10549-JTD              Doc 404         Filed 06/06/21           Page 10 of 39




agreements until the arbitration panel could resolve the alleged breach. The trial court duly granted

the motion.

           23.      On appeal, the court reversed. One of the risk-shifting aspects of a typical HMA is

that it explicitly designates the manager as the agent of the owner. Among other things, this allows

the manager to execute commercial contracts and leases in the owner’s name, shielding the

manager from liability in case of a breach of those agreements and shifting that liability to the

owner.

           24.      Woolley recognized a consequence of that relationship that HMAs had not

previously contemplated: under hornbook agency law, the court held, a principal has the power

to revoke an agency at any time, even if doing constitutes a breach of contract. 6 Moreover, Woolley

held, parties cannot contract around that power; it exists even if the contract characterizes the

agency as irrevocable. Woolley therefore concluded that the owner, as principal, could not be

enjoined from terminating the HMA, and that as its agent, Embassy’s remedy was to seek damages.

           25.      Woolley sent a seismic shock throughout the hotel industry, significantly changing

the balance of power between owners and operators. That was particularly true for branded

management companies, for whom the premature termination of an HMA could mean not only the

loss of what was previously considered a stable fee stream but also the brand’s presence in the

marketplace. It was the subject of intense discussion and debate, and branded management

companies spent the following decades adjusting their contracts and business models in response.

           26.      Those responses took several different forms. One was to change the law, which

Marriott sought to do in its home state, Maryland. In 2004, Maryland amended its Commercial




6
    Agency law refers to this principle as the “power,” but not the “right,” to revoke.

                                                             9
               Case 21-10549-JTD            Doc 404         Filed 06/06/21      Page 11 of 39




Law to provide that the explicit terms of an HMA supersede any contrary provision of agency law,

that HMAs can be specifically enforced, and that the new law applied retroactively. 7

        27.      The Maryland legislation worked well for companies like Marriott, which is based

in Maryland and many of whose HMAs were therefore governed by Maryland law. Although other

companies attempted to incorporate Maryland law into their agreements as well, the relatively

small community of sophisticated lawyers representing hotel owners knew the significance of that

choice of law, and in the face of strong resistance it saw limited success.

        28.      A second option was suggested by the Woolley court itself: to create an “agency

coupled with an interest,” an obscure exception to a principal’s power to terminate where

exercising that power would defeat the purpose of granting the agency itself. A prototypical

example is a deed of trust, a form of agency agreement where the borrower, as principal, gives the

lender, as agent, the authority to sell the property in the event of a default. Allowing the borrower

to revoke that authority would defeat the entire purpose of the deed of trust, and agency law

therefore treats deeds of trust as irrevocable. Branded hotel management companies adopted

various structures in an attempt to bring their HMAs within this exception; most of them failed. 8

        29.      A third approach was to separate the branded management agreement into two

agreements: (1) a franchise agreement and (2) in effect, an independent management agreement

with the brand company as the “independent” manager. There is ample case law holding that

franchise agreements are not agency agreements, which means that even if an owner exercises its

power to terminate a management agreement, an accompanying franchise would remain in place

– and with it, the brand’s presence in the market and a portion of the fee stream.



7
  MD Code Comm. Law Title 23 – Operating Agreements – Hotels and Retirement Communities.
8
  See FHR TB, LLC v. TB Isle Resort, LP, 865 F.Supp.2d 1172 (S.D. Fla. 2011) (“Turnberry”) and the cases discussed
therein.

                                                       10
             Case 21-10549-JTD          Doc 404       Filed 06/06/21    Page 12 of 39




       30.     Embassy Suites had already used that approach for many years, and Hilton (which

acquired Embassy Suites in 1999) attempted to implement it with its other full-service brands. So

did Starwood. It met, though, with mixed results. For one thing, it was often too expensive for the

owner; the combined management and franchise fees could be substantially higher than the

management fees under a branded HMA alone. Moreover, franchising and management operated

as different operations within many hotel companies, each with their own approaches to their legal

documents that were unexpectedly difficult to reconcile. The owners’ bar was unfamiliar with the

structure and resistant to it, particularly if (like choosing Maryland law) it meant blunting a

valuable owner right. And for companies that had little or no franchising infrastructure – such as

Fairmont – it was not a practical option.

       31.     A fourth approach was an increased use of so-called “key money.” Key money is

essentially a self-amortizing loan from the manager to the owner, usually in the low millions of

dollars for a full-service or luxury hotel, that is forgiven if the HMA runs its full term. If the HMA

is terminated early, on the other hand, the unamortized portion must be repaid – in addition to

damages if the termination was in breach of the HMA. Unlike damages, though, which can be

heavily litigated and offset by counterclaims, key money is easily calculated and easier to collect

through attachment and similar processes. If nothing else, it provides a disincentive for owners to

terminate, especially in the earlier years of an HMA term when the repayment obligation is largest.

       32.     Fifth, many brands began showing a greater openness to contractual termination

rights, usually with payment of a fee, under certain defined circumstances. These provisions are

routine today and come in numerous flavors. A common example is termination on sale; because

a hotel “unencumbered” by an HMA will often fetch a higher price, many owners are willing to




                                                 11
              Case 21-10549-JTD          Doc 404        Filed 06/06/21   Page 13 of 39




pay a substantial fee for that right. Or an HMA may be terminable with a nominal fee (or no fee at

all) if the hotel converts to a franchise.

        33.     Yet another approach was to insert language in the HMA asserting that it is not

terminable. (Both the Original HMA and the Amended and Restated HMA have such a clause,

even though governed by California law and Woolley’s explicit rejection of those clauses.) It is

similar to a provision defining a Chapter 11 filing as a breach: likely unenforceable, part hope that

the law changes at some point (as it did in Maryland), part hope to shame the counterparty into not

breaking its explicit promise.

        34.     All of these efforts helped operators on the margins. But unless an HMA was

governed by Maryland law, it could not stop an owner intent on breaching and terminating an

HMA from doing so. Instead, an operator had to, as Woolley suggested, rely on damages. To that

end, branded managers began taking more aggressive positions in HMA negotiations to ensure

adequate owner equity in case of a breach, most commonly with caps on loan-to-value and debt-

service-coverage ratios. With the Original HMA, Fairmont went a step further: it made explicitly

clear what those damages would be by spelling them out in a liquidated damages provision.

 D.     HMA damages and liquidated damages in the hotel industry

        35.     Despite the green light that Woolley gave hotel owners to exercise their power to

terminate, few have done so. One deterrent is the magnitude of the resulting liability.

        36.     Courts that have addressed damages for termination of an HMA generally consider

both lost profits and other elements of damage. The lost profits methodology is settled.

Oversimplifying, it involves projecting the hotel’s future revenues (either through expiration or up

to a point where a terminal value can be assigned), calculating the fees that would be earned on

those revenues, and discounting the total back to present value. If the HMA includes an incentive



                                                   12
               Case 21-10549-JTD               Doc 404         Filed 06/06/21       Page 14 of 39




fee, the projection also includes the metric on which the incentive fee is based. See e.g., Amended

Findings of Fact and Conclusions of Law on Estimation of Marriott Claim in In re M Waikiki,

LLC, Case No. 11-02371 (Bankr. D. Haw.) (slip op. June 7, 2012) (M Waikiki); Bench Ruling re:

Trial on Motion of MSR Resort Golf Course, LLC, et al, for Entry of an Order Estimating Damages

Resulting from Rejection of the Hilton Management Agreements and an Order Authorizing

Rejection of the Hilton Management Agreements in In re: MSR Resort Golf Course, LLC, Case

No. 11-10372 (Bankr. S.D.N.Y) (MSR). 9

         37.      In the luxury space, this leads to sizeable damages. In MSR, the combined lost

profits from three HMAs was $123,776,000. 10 In M Waikiki, it was $15,812,868.72. 11

         38.      These cases followed closely on another high-profile dispute involving the Four

Seasons Aviara Resort in Carlsbad, California (the Aviara litigation). In that case, an arbitration

panel held that Four Seasons was not in breach but that, pursuant to agency law, the owner had the

power to terminate the management agreement. It therefore allowed the owner to solicit offers

from potential new managers, but conditioned the appointment of the new manager on the owner

first paying Four Seasons its damages. 12



9
  MSR is another case where, as here, a party used Chapter 11 as part of an attempt to terminate an HMA without
paying full lost profits. In MSR, a case that both sides in this dispute have cited to the Bankruptcy Court, a
mezzanine lender sitting on the fulcrum (and therefore effectively controlling the bankruptcy) attempted to terminate
three Waldorf Astoria HMAs, erroneously believing that there were no SNDAs in place and that the HMAs would
therefore not survive foreclosure. When it learned that SNDAs did exist, it attempted to avoid them on the grounds
that they had not been identified in an estoppel certificate issued years earlier to a third party. When the lender lost
that effort, it brought an estimation motion in the hopes of establishing a value low enough to leave its
reorganization plan feasible. That effort failed, and a plan was ultimately approved under which the lender’s interest
was lost and the properties went to its immediate senior.
10
   $30,961,000 plus $37,408,000 plus $55,767,000. See Order Estimating Damages Resulting from Rejection of the
Hilton Management Agreements, Docket No. 1454 in MSR.
11
   See M Waikiki at 12. Marriott’s other termination-related damages brought the total estimated claim to
$20,665,787.72.
12
   San Diego Union-Tribune, “Aviara and Four Seasons cut ties” (April 20, 2010). Although the damages award was
confidential, one person from each company solicited to be the new manager was permitted to see the award. I was
that person at Hilton. I do not remember the specific amount of the award, and would still be bound by the
confidentiality agreement from disclosing it if I could, but it was consistent with the methodology followed in MSR
and M Waikiki.

                                                          13
               Case 21-10549-JTD             Doc 404          Filed 06/06/21      Page 15 of 39




        39.      A decade before these cases, Fairmont and the Original Owner had agreed in the

Original HMA to a liquidated damages provision that under normal circumstances would produce

roughly the same result as the lost profits analysis in MSR, M Waikiki and Aviara, and thereby

accomplish their stated objective of fully compensating Fairmont if the owner breached the

agreement by terminating it without cause. The formula was simple: multiply the management

fees earned over the prior 12 months (the base) by roughly half the number of years remaining in

the term (the multiplier). 13

        40.      That formula is not novel. Both liquidated damages provisions generally, and the

specific framework (base times multiplier) are almost universal in hotel franchise agreements. But

liquidated damage provisions are extremely rare in HMAs – almost unheard of – and there are

several reasons why they are less risky in, and for that reason better suited to, franchise agreements.

        41.      First, the fees involved – the base – are much less material in the franchise context.

Franchise agreements are most common in the lower chain scales, where HMAs are almost

nonexistent. Franchising works best at scale, with high numbers of franchised units and low

concentration of fees; the major hotel companies have thousands of franchisees across multiple

brands, and the fee contribution of any individual property is immaterial. The loss of a single

franchise is therefore financially and strategically insignificant, and so is the risk of artificially low

liquidated damages if the base year saw anomalously poor results.

        42.      Consider, for example, Days Inn, a classic hotel franchise chain that is part of the

Wyndham hotel system. The royalty fees that Days Inn receives from a typical franchise are about

$75,000 each year, and in 2019 (before the pandemic) Days Inn shed 56 franchises and still had




13
  I am aware of a possible dispute between the parties over whether the multiplier should be based on the date of the
Original HMA or the Amended and Restated HMA. I do not express an opinion on that issue.

                                                         14
              Case 21-10549-JTD            Doc 404         Filed 06/06/21     Page 16 of 39




almost 800 hotels. 14 According to its latest Form 10-K, Wyndham franchises over 8,900 hotels

with approximately 796,000 rooms across 20 brands, and its 2019 (pre-pandemic) revenues were

over $2 billion. Fairmont, in contrast, has (according to its website) only 82 hotels worldwide,

most of them luxury properties that generate high revenues and correspondingly high fees, such

that the loss of any of them is both strategically and financially significant.

        43.      Even with full-service hotels, where revenues are higher, liquidated damages work

because of a small multiplier. The reason that liquidated damage provisions are so common in

franchise agreements generally (not just hotel franchise agreements) is because early franchising

case law established a relatively short window for recovering lost profits. Particularly in the early

years of franchising when these cases were decided, franchised business in the US were relatively

simple – ice cream stores, fast food restaurants, specialized retail and the like – and courts applying

a duty to mitigate damages held that a franchisor could reasonably be expected to replace a lost

unit in a relatively short time. Liquidated damage provisions had to conform to that case law,

resulting in a small multiplier. Today, hotel franchise agreements typically use a multiplier

between two and five.

        44.      The combination of a lower base and lower multiplier produces reduces the risk of

an abnormal base year skewing a liquidated damages calculation in a material way. In a normal

year, for example, the “typical” Days’ Inn franchisee described above would be liable for about

$150,000 in liquidated damages; if the base year was 2020, they would down to $107,270 15 – a




14
   Figures based on prototype room count of 89 rooms and 2019 average ADR of $75.85, occupancy of 55.9%, and
royalty of 5.5% of rooms revenue. See Days Inn by Wyndham, Franchise Disclosure Document dated March 31, 2021
at 82-83.
15
   Based on prototype room count of 89 rooms and 2020 average ADR of $69.01, occupancy of 43.5%, and royalty of
5.5% of rooms revenue. See Days Inn by Wyndham, Franchise Disclosure Document dated March 31, 2021 at 82-83.

                                                      15
                 Case 21-10549-JTD             Doc 404          Filed 06/06/21       Page 17 of 39




material drop in percentage terms, but to a company like Wyndham an immaterial one in absolute

dollars.

           45.    Finally, some franchisors often waive liquidated damages altogether. For many

franchisors, the greatest risk of a failing franchise – one that is not maintaining standards or that

can’t afford to pay its fees – is bad customer experience and resulting damage to the brand. For

that reason, these franchisors use liquidated damages as a bargaining chip to negotiate a

cooperative exit, where the franchisor agrees to waive liquidated damages in exchange for the

franchisee’s agreement not to contest termination of the franchise.

     E.    The liquidated damages provision in the Original HMA

           46.    Which brings us back to the liquidated damages provision in the Original HMA.

Fairmont and the Original Owner certainly made their intentions clear, explicitly stating both the

difficulty of calculating actual damages and their rationale for the multiplier used. 16 In an ordinary

HMA negotiation, an owner might not be as interested in ensuring full compensation to a manager

facing a “breach termination,” but Fairmont and the Original Owner were fully aligned in this case

for a simple reason: they were themselves owned by the same people.




16
   See Original HMA Section 16.11(b) (acknowledging that “Operator's damages in the event of termination of this
Agreement by the Owner in breach of this Agreement (a “Breach Termination”) would be difficult or impossible to
determine, including, without limitation, loss of Management Fees and other revenue under this Agreement, harm to
the Operator's reputation, loss of goodwill, disruption of operations, loss of contributions to budgeted system expenses
and loss of a hotel with strategic significance to the Operator's system,” “the inherent uncertainty as to the measure of
such damages,” and their “desire to establish a methodology for the calculation of damages”) and Section 16.11(c)
(“[t]he Owner and the Operator specifically acknowledge that the calculation of the Liquidated Damages Amount
requires the use of a significant Multiplier in an effort to reflect (1) the Operator's loss of Management Fees and the
benefit of the Agreement over the full remaining term of the Agreement (assuming the effective exercise of all
extension rights), (2) the material impact of inflation on Management Fees over such an extended period, (3) the
inability to predict with a more certain method absolute growth in the measure of Net Operating Income and, therefore,
the Incentive Fee payable to the Operator over the balance of the term of the Agreement and (4) the inherent difficulty
in predicting or quantifying the measure of damages from the non-fee components of the Operator's damages described
in clause (b) above.”).

                                                           16
                 Case 21-10549-JTD           Doc 404        Filed 06/06/21     Page 18 of 39




           47.     Maritz, Wolff & Co. was (and is) a highly sophisticated investor in luxury hotels

and hotel brands that in 1998 bought a 50% interest in Fairmont. 17 Its partner, Saudi Prince

Alwaleed Bin Talal bin Abdul Aziz Saud, owned the other 50%. 18 The same individual signed the

Original HMA on behalf of both Fairmont and the Original Owner, and is listed with his Maritz

Wolff address in the notice provision on behalf of both. Upon that signing, both Fairmont and the

Original Owner had a shared interest in ensuring that Fairmont would be fully compensated if a

successor owner committed a “Breach Termination.”

           48.     Unfortunately, though, the liquidated damages formula that the parties chose does

not come close to achieving their stated outcome in the unique circumstances presented by this

case, and a provision that was intended to provide certainty of recovery is instead being used to

prevent it. Far from fully compensating Fairmont for the value of its contract, the value ascribed

to Fairmont’s claim by the debtors barely exceeds the fees that Fairmont would normally earn in

a single year. As the Court put it in its April 29 hearing, it (and the arbitrators) face a choice

between honoring the parties’ stated objective or mechanically applying their chosen formula. The

two are irreconcilable.

           49.     Enforcing the liquidated damages provision would do more, though, than just

frustrate the parties’ explicit intention. It would also flip the risk allocation upon which the entire

structure of an HMA is based. With an HMA, operators take the risk that their fees will

occasionally drop in down years; their fees are based on a combination of top-line hotel revenue

and bottom-line hotel profits, and to the extent that either of those amounts shrink or disappear, so

do the operators’ fees. Indeed, as the debtors’ expert Mr. Morone has testified, 26 of Accor’s 37




17
     Los Angeles Times, Maritz Wolff Buys 50% Stake in Fairmont Hotel Group (March 17, 1998).
18
     Id.

                                                       17
                Case 21-10549-JTD              Doc 404          Filed 06/06/21        Page 19 of 39




hotels in the United States closed or left the system entirely at some point during the pandemic. 19

For the full year in 2020, Accor reported a staggering loss of almost 2 billion euros 20 – hardly

putting it in a position to rescue the owners of dozens of shuttered hotels in the United States alone.

Other hotel branding companies reported similarly sobering losses. 21 Eye-popping as those losses

are, they go with the business model, and as the world economy recovers, so will they.

          50.     What is not part of the model, though, is for an operator to receive less than full

compensation when an owner breaches and terminates an HMA. That is particularly true when the

explicit purpose of doing so is to enable an owner to obtain more favorable financing, a

responsibility and risk that HMAs put solely and squarely on the owner. Notably, the debtors here

have not said that they have been unable to obtain that financing; rather, they were careful to say

only that they were unwilling to pay for the type of “rescue capital” that other owners in similarly

dire situations have obtained. 22

     F.   Alternative measures of liquidated damages

          51.     If the bankruptcy court or the arbitration panel wishes to honor the parties’ intention

as expressed in the Original HMA without abandoning the concept of liquidated damages

altogether, there are alternatives. 23




19
   Declaration of Thomas Morone in Opposition to Fairmont’s Motion to (i) Modify the Automatic Stay to Permit
Arbitration of Disputes; and (ii) Enforce Arbitration Clause Compelling Arbitration of Disputes, Docket No. 111, at
¶ 6 and Exhibit 1.
20
   See Press Release, Accor Full-Year 2020 Results, dated February 24, 2021.
21
   Marriott reported a net loss of over a quarter billion dollars, after making $1.273 billion in profit the year before.
Hilton lost two and half times more than that, even after laying off close to a quarter of its global corporate workforce,
compared to a profit of $886 million the prior year.
22
   See, e.g., Ashford Hospitality Trust, Inc. Current Report on Form 8-K dated January 15, 2021 (announcing signing
of credit agreement for up to $350 million in loans at interest rates ranging from 14% to 18.5%). Ashford is a publicly
traded REIT that owns a portfolio of 101 hotels.
23
   Whether these options are available to the court or the arbitrators is a legal question on which I do not express an
opinion.

                                                           18
                Case 21-10549-JTD               Doc 404          Filed 06/06/21       Page 20 of 39




         52.      One option would be to use 2019 results as the base. Across the hotel industry, 2019

is being widely applied as the norm against which future performance should be measured.

Publicly traded companies (both brands 24 and owners 25), securities analysts 26, and consultants 27

routinely compare ongoing results against 2019, even now that normal trailing 12-month

comparisons would ordinarily be made against 2020 results. Likewise, the biggest question in the

industry is when future business (usually broken down by geography, market segment, and

customer type) will “return to 2019 levels.” 28

         53.      Moreover, 2019 is not a cherry-picked year for Accor. As the debtors’ principal has

previously testified, “revenue dropped from $80 million in 2018, to $71.8 million in 2019 (against

Fairmont’s own 2019 target of $83.6 million)” and “[t]he Hotel’s gross operating profit under

Fairmont’s management dipped from $21.2 million in 2018, to $16.1 million in 2019 (against

Fairmont’s own 2019 target of $22.9 million).” 29 Using 2019 results as the base would therefore

not unfairly inflate Fairmont’s liquidated damages, and based on historical performance prior to

2019 might understate them.

         54.      There are unfortunately not many other precedents to look to. The world’s largest

hotel company, Marriott, does use a 2-year, rather than 1-year, base for liquidated damages across



24
   See, e.g., InterContinental Hotels Group PLC 2021 First Quarter Trading Update (May 7, 2021) at 1 (“The improved
Group RevPAR performance was led by the Americas, which strengthened to -43% versus 2019 levels compared to -
50% in Q3 and Q4 2020”).
25
   See, e.g., Host Hotels & Resorts, Inc. Reports Results for First Quarter 2021 (May 4, 2021) at 1 (adding 2019
comparison column to ordinary year-on-year comparison).
26
   See, e.g., Citi Research, Global Leisure - Web Visits Heat Map: US airlines & hotels recovering, little improvement
elsewhere (May 10, 2021) (measuring activity on hotel brand web sites against 2019 levels).
27
   See, e.g., STR Inc., Hotel profit reaches 50% of 2019 level (May 4, 2021); Kalibri Labs, U.S. Primary Markets:
Large Metropolitan Areas (May 2021) at 2 (comparing “2021, 2020 vs. 2019” performance).
28
   See, e.g., Hilton Worldwide Holdings, Inc. transcript of Q1 2021 Earnings Call (May 5, 2021) at 7 (Hilton CEO
stating that “in terms of the global data, I think, the best way to look at it is against a 2019 comparison because looking
at it against 2020, particularly right now as you are in the early stages of the pandemic is relatively useless”), and at
8-9, 11-12, and 13-14 (dialogue between CEO and securities analysts over when business will return to 2019 levels).
29
   Declaration of Sam Hirbod in Support of Debtors’ Motion to Estimate Maximum Amount of Fairmont Hotel &
Resorts (U.S.) Inc.’s Contingent and Unliquidated Claim, Docket No. 238, at ¶ 6.

                                                            19
             Case 21-10549-JTD          Doc 404        Filed 06/06/21   Page 21 of 39




all its brands. The court or arbitration panel could do the same here, but if 2020 included in that

average the resulting calculation will still be heavily skewed towards undercompensating Fairmont

and frustrating the intent expressed in the liquidated damages provision itself. Other mechanisms

used in some franchise agreements, such as alternative minimum calculations, are unfortunately

difficult or impossible to create retroactively and are therefore not feasible here.

 G.    Quiet enjoyment and its relation to agency

       55.     Finally, some notes on quiet enjoyment and its relationship to the power to

terminate announced in Woolley.

       56.     As previously mentioned, virtually every HMA explicitly incorporates a covenant

of quiet enjoyment. Quiet enjoyment is a real property concept, inherited in HMAs from their roots

in leases, where a tenant is ensured the exclusive use of its property free from interference by the

landlord. In the HMA context, it ensures an operator exclusive rights to operate the hotel free from

the same type of interference by the hotel owner.

       57.     Almost all HMAs – and especially branded HMAs – narrowly circumscribe an

owner’s rights to be physically present on property or to otherwise participate in the day-to-day

operation of a hotel. For example, Owners are typically prohibited from communicating with hotel

staff or attending staff meetings, and are required to communicate through the general manager or

corporate personnel. Their rights to use physical space are negotiated and usually restricted to

individual offices, if anything. These negotiations are an important topic in most branded HMA

negotiations, and branded operators are notoriously inflexible on them.

       58.     In that context, the covenant of quiet enjoyment can be violated through all kinds

of actions completely independent of, and short of, termination of the HMA itself. Except as




                                                  20
Case 21-10549-JTD   Doc 404   Filed 06/06/21   Page 22 of 39
               Case 21-10549-JTD        Doc 404     Filed 06/06/21    Page 23 of 39




                                              Exhibit A
                                       Materials Considered
I.      Bankruptcy court filings

         Docket Date           Title
         #      Filed

         284        5/6/21     Order Setting Hearing Date, Briefing Schedule, and Discovery
                               Deadlines with Respect to Estimation Motion

         240        4/30/21 Transcript Regarding Hearing Held 4/29/2021 Re: Omnibus.

         239        4/23/21 Appendix to Debtors’ Memorandum of Points and Authorities in
                            Support of Debtors’ Motion to Estimate Maximum Amount of
                            Fairmont Hotel & Resorts (U.S.) Inc.’s Contingent and
                            Unliquidated Claim

         238        4/23/21 Declaration of Sam Hirbod in Support of Debtors’ Motion to
                            Estimate Maximum Amount of Fairmont Hotel & Resorts (U.S.)
                            Inc.’s Contingent and Unliquidated Claim

         237        4/23/21 Declaration of Eben Perison in Support of Accor Management
                            (U.S.) Inc.’s Supplemental Opposition to Debtors' Motion to
                            Estimate Maximum Amount of Accor's Claim

         236        4/23/21 Declaration of Terence P. Badour

         235        4/23/21 Declaration of Peter J.W. Sherwin in Support of Accor
                            Management (U.S.) Inc.'s Supplemental Opposition to Debtors'
                            Motion to Estimate Maximum Amount of Accor's Claim

         234        4/23/21 Declaration of Greig Taylor in Support of Accor Management
                            (U.S.) Inc.’s (f/k/a Fairmont Hotels & Resorts (U.S.) Inc.)
                            Supplemental Opposition in Response to the Motion of Debtors for
                            Order Under Bankruptcy Code Section 502(c) and Bankruptcy Rule
                            3018 Estimating Maximum Amount of Contingent and Unliquidated
                            Claim of Fairmont Hotels & Resorts (U.S.) Inc. (Dkt. No. 71), filed
                            by FMT SJ LLC and SC SJ Holdings LLC




Exhibit A – Materials Considered                                                                  1
               Case 21-10549-JTD         Doc 404     Filed 06/06/21    Page 24 of 39




         233        4/23/21 Declaration of Chad S. Hummel in Support of Accor Management
                            (U.S.) Inc.'s Supplemental Opposition to Debtors' Motion to
                            Estimate Maximum Amount of Accor's Claim

         232        4/23/21 Declaration of Paul Tormey in Support of Accor Management
                            (U.S.) Inc.'s Supplemental Opposition to Debtors' Motion to
                            Estimate Maximum Amount of Accor's Claim

         231        4/23/21 Declaration of Dan McGowan in Support of Accor Management
                            (U.S.) Inc.'s Supplemental Opposition to Debtors' Motion to
                            Estimate Maximum Amount of Accor's Claim

         230        4/23/21 Accor Management (U.S.) Inc.'s Supplemental Opposition to
                            Debtors' Motion to Estimate Maximum Amount of Accor's Claim

         226        4/23/21 Debtors’ Memorandum of Points and Authorities in Support of
                            Debtors’ Motion to Estimate Maximum Amount of Fairmont Hotel
                            & Resorts (U.S.) Inc.’s Contingent and Unliquidated Claim Filed by
                            SC SJ Holdings LLC

         225        4/23/21 CLNC 2019-FL1 Funding, LLC’S Supplemental Brief in Support of
                            Motion of Debtors for Order Under Bankruptcy Code Section
                            502(c) and Bankruptcy Rule 3018 Estimating Maximum Amount of
                            Contingent and Unliquidated Claim of Fairmont Hotels & Resorts
                            (U.S.) Inc.

         224        4/23/21 Statement of the Official Committee of Unsecured Creditors in
                            Support of the Debtors’ Estimation Motion

         181        4/9/21     Order Granting Motion to (i) Modify the Automatic Stay to Permit
                               Arbitration of Disputes; and (ii) Compel Arbitration of Disputes

         130        4/1/21     Declaration of Chad S. Hummel in Support of Motion to (i) Modify
                               the Automatic Stay to Permit Arbitration of Disputes; and (ii)
                               Compel Arbitration of Disputes

         129        4/1/21     Accor’s Omnibus Reply and Preliminary Evidentiary Objections in
                               Support of Its Motion to (i) Modify the Automatic Stay to Permit
                               Arbitration of Disputes; and (ii) Compel Arbitration of Disputes

         126        4/1/21     Joinder of the Official Committee of Unsecured Creditors to the
                               Debtors’ Objection to Fairmont’s Motion to (i) Modify the
                               Automatic Stay to Permit Arbitration of Disputes; and (ii) Enforce
                               Arbitration Clause Compelling Arbitration of Disputes

Exhibit A – Materials Considered                                                                    2
               Case 21-10549-JTD       Doc 404     Filed 06/06/21    Page 25 of 39




         113        3/30/21 Declaration of Sam Hirbod in in [sic] Opposition to Fairmont’s
                            Motion to (i) Modify the Automatic Stay to Permit Arbitration of
                            Disputes; and (ii) Enforce Arbitration Clause Compelling
                            Arbitration of Disputes

         112        3/30/21 Declaration of Neil Demchick in Opposition to Fairmont’s Motion
                            to (i) Modify the Automatic Stay to Permit Arbitration of Disputes
                            and (ii) Enforce Arbitration Clause Compelling Arbitration of
                            Disputes

         111        3/30/21 Declaration of Thomas Morone in Opposition to Fairmont’s Motion
                            to (i) Modify the Automatic Stay to Permit Arbitration of Disputes;
                            and (ii) Enforce Arbitration Clause Compelling Arbitration of
                            Disputes

         110        3/30/21 Declaration of Francis J. Nardozza in Opposition to Fairmont’s
                            Motion to (i) Modify the Automatic Stay to Permit Arbitration of
                            Disputes and (ii) Enforce Arbitration Clause Compelling
                            Arbitration of Disputes

         109        3/30/21 Appendix to Debtors’ Objection to Fairmont’s Motion to (i) Modify
                            the Automatic Stay to Permit Arbitration of Disputes; and (ii)
                            Enforce Arbitration Clause Compelling Arbitration of Disputes

         108        3/30/21 Debtors’ Memorandum of Points and Authorities in Opposition to
                            Fairmont’s Motion to (i) Modify the Automatic Stay to Permit
                            Arbitration of Disputes; and (ii) Enforce Arbitration Clause
                            Compelling Arbitration of Disputes

         107        3/30/21 Accor Management (U.S.) Inc.’s Preliminary Objection to Debtors’
                            Motion to Estimate Maximum Amount of Fairmont Hotel &
                            Resorts (U.S.) Inc.’s Contingent and Unliquidated Claim

         103        3/30/21 CLNC 2019-FL1 Funding, LLC’s Objection to Motion to (i)
                            Modify the Automatic Stay to Permit Arbitration of Disputes; and
                            (ii) Enforce Arbitration Clause Compelling Arbitration of Disputes

         94         3/23/21 Declaration of Sam Newman in Support of Motion to (i) Modify the
                            Automatic Stay to Permit Arbitration of Disputes; and (ii) Compel
                            Arbitration of Disputes




Exhibit A – Materials Considered                                                                  3
              Case 21-10549-JTD        Doc 404     Filed 06/06/21   Page 26 of 39




         93         3/23/21 Declaration of Paul Tormey in Support of Motion to (i) Modify the
                            Automatic Stay to Permit Arbitration of Disputes; and (ii) Compel
                            Arbitration of Disputes

         92         3/23/21 Motion to (i) Modify the Automatic Stay to Permit Arbitration of
                            Disputes; and (ii) Enforce Arbitration Clause Compelling
                            Arbitration of Disputes

         72         3/16/21 Declaration of Neil Demchick in Support of Motion of Debtors for
                            Order Under Bankruptcy Code Section 502(c) and Bankruptcy Rule
                            3018 Estimating Maximum Amount of Contingent and
                            Unliquidated Claim of Fairmont Hotels & Resorts (U.S.) Ind.

         71         3/16/21 Motion of Debtors for Order Under Bankruptcy Code Section
                            502(c) and Bankruptcy Rule 3018 Estimating Maximum Amount of
                            Contingent and Unliquidated Claim of Fairmont Hotels & Resorts
                            (U.S.) Inc.

         43         3/11/21 Declaration of Sam Hirbod in Support of Motion for an Order
                            Authorizing Marketing Process to Solicit Hotel Brands

         42         3/11/21 Morone Declaration in Support of Debtors’ Motion for an Order
                            Authorizing Marketing Process to Solicit Hotel Brands

         41         3/11/21 Debtors’ Motion for an Order Authorizing Marketing Process to
                            Solicit Hotel Brands

         22         3/10/21 Debtors’ Motion for Entry of an Order Authorizing the Debtors to
                            Reject Amended and Restated Hotel Management and Owner
                            Agreements Between Debtors and Fairmont, Effective as of the
                            Debtors’ Respective Petition Dates

         11         3/10/21 Declaration of Neil Demchick in Support of Chapter 11 Petitions
                            and First Day Pleadings




Exhibit A – Materials Considered                                                                4
               Case 21-10549-JTD         Doc 404    Filed 06/06/21    Page 27 of 39




II.     Other dockets
        A.       BRCP HEF Hotel Tenant, LLC v. Four Seasons Hotels Limited, Case No. 09 CV
                 912 (S.D. Cal.)

         Docket Date           Title
         #      Filed

         28         5/27/09 Order Deferring Ruling on Cross-motions for Temporary
                            Restraining Order

         10         5/11/09 Declaration of Robert D. Cima in Support of Four Seasons Hotels
                            Limited’s Motion for a Temporary Restraining Order

         9          5/11/09 Declaration of Forrest A. Hainline III in Support of Four Seasons
                            Hotels Limited’s Motion for a Temporary Restraining Order

         8          5/11/09 Memorandum of Points and Authorities in Support of Four Seasons
                            Hotels Limited’s Motion for a Temporary Restraining Order

         6          5/8/09     First Amended Complaint for Relief in Aid of Pending Arbitration



        B.       FHR TB, LLC v. TB Isle Resort, L.P., Case No. 11-cv-23115 (S.D.Fla.)

         Docket Date           Title
         #      Filed

         122        6/11/12 Reply in Support of Plaintiff FHR TB, LLC’s Motion for Summary
                            Judgment

         98         4/12/12 Plaintiff FHR TB, LLC’s Motion for Final Summary Judgment and
                            Incorporated Memorandum of Law

         96         3/19/12 Third Amended Complaint




Exhibit A – Materials Considered                                                                  5
               Case 21-10549-JTD        Doc 404     Filed 06/06/21     Page 28 of 39




        C.       In re M Waikiki, LLC, Case No. 11-02371 (Bankr. D. Haw.)

         Docket Date          Title
         #      Filed

         537        6/7/12    Amended Findings of Fact and Conclusions of Law on Estimation of
                              Marriott Claim

         13         9/1/11    Motion for Relief from Stay to Enforce Specific Provision in
                              Temporary Restraining Order



        D.       In re MSR Resort Golf Course LLC, et al., Case No. 11-10372 (Bankr. S.D.N.Y.)

         Docket Date           Title
         #      Filed

         1454       8/27/12 Order Estimating Damages Resulting from Rejection of the Hilton
                            Management Agreements

         1397       8/10/12 Bench Ruling re: Trial on Motion of MSR Resort Golf Course,
                            LLC, et al, for Entry of an Order Estimating Damages Resulting
                            from Rejection of the Hilton Management Agreements and an
                            Order Authorizing Rejection of the Hilton Management
                            Agreements



        E.       M Waikiki LLC v. Marriott Hotel Services, Inc., et al., Index No. 651457-2011
                 (N.Y. Sup. Ct.)

         Docket Date           Title
         #      Filed

         16         8/30/11 Complaint of Counterclaim-Plaintiff Marriott Hotel Services, Inc.
                            Against Counterclaim-Defendant M Waikiki LLC

         1          5/26/11 Summons and Complaint




Exhibit A – Materials Considered                                                                 6
              Case 21-10549-JTD         Doc 404     Filed 06/06/21    Page 29 of 39




III.    Cases
        A.       FHR TB, LLC v. TB Isle Resort, L.P., 865 F.Supp. 1172 (S.D. Fla. 2011)
        B.       Gov’t Guarantee Fund v. Hyatt Corp., 95 F.3d 291 (3rd Cir. 1996)
        C.       Pacific Landmark Hotel, Ltd. V. Marriott Hotels, Inc., 19 Cal.App.4th 615, 23
                 Cal.Rptr.2d 255 (Cal.Ct.App. 1993)
        D.       2660 Woodley Road Joint Venture v. ITT Sheraton Corp., 369 F.3d 732 (3rd Cir.
                 2004)
        E.       Woolley v. Embassy Suites, Inc., 227 Cap.App.3d 1520, 278 Cal.Rptr. 719
                 (Cal.Ct.App. 1991)
IV.     Franchise Disclosure Documents (see Wisconsin Department of Financial Institutions site
        and Minnesota Commerce Department site)
        A.       Caption by Hyatt Franchise Disclosure Document dated March 25, 2020
        B.       Comfort Franchise Disclosure Document dated April 1, 2020
        C.       Crowne Plaza Franchise Disclosure Document dated April 30, 2020 (as amended
                 May 14, 2020)
        D.       Days Inn by Wyndham Franchise Disclosure Document dated March 31, 2021
        E.       Embassy Suites by Hilton Franchise Disclosure Document dated March 30, 2020
                 as amended June 30, 2020
        F.       Extended Stay America Franchise Disclosure Document dated March 26, 2020 as
                 amended July 2, 2020
        G.       Fairfield by Marriott Franchise Disclosure Document dated March 31, 2021
        H.       Hampton Inn by Hilton Franchise Disclosure Document dated March 30, 2020
        I.       Hilton Franchise Disclosure Document dated March 30, 2020 as amended June
                 30, 2020
        J.       Holiday Inn / Holiday Inn Express / Holiday Inn Resort Franchise Disclosure
                 Document dated April 30, 2020 (as amended May 14, 2020 and September 28,
                 2020)
        K.       Hotel Indigo Franchise Disclosure Document dated April 30, 2020 (as amended
                 May 14, 2020)
        L.       Hyatt Place Franchise Disclosure Document dated March 25, 2020
        M.       Hyatt Regency Franchise Disclosure Document dated March 25, 2020


Exhibit A – Materials Considered                                                                 7
              Case 21-10549-JTD        Doc 404     Filed 06/06/21    Page 30 of 39




        N.       Intercontinental Hotels & Resorts Franchise Disclosure Document dated April 30,
                 2020 (as amended May 14, 2020)
        O.       Kimpton Hotels & Restaurants Franchise Disclosure Document dated April 30,
                 2020 (as amended May 14, 2020)
        P.       La Quinta by Wyndham Franchise Disclosure Document dated March 31, 2020
        Q.       Marriott and JW Marriott Franchise Disclosure Document dated March 31, 2020
                 as amended June 1, 2020
        R.       Radisson Franchise Disclosure Document dated March 27, 2020 as amended
                 April 14, 2020
        S.       Waldorf Astoria Franchise Disclosure Document dated March 30, 2019
        T.       Woodspring Suites Franchise Disclosure Document dated April 15, 2020
        U.       Wyndham Franchise Disclosure Document dated March 31, 2020
V.      Securities Filings
        A.       Wyndham Hotels & Resorts, Inc. Annual Report on Form 10-K for the fiscal year
                 ended December 31, 2020
        B.       Ashford Hospitality Trust, Inc. Current Report on Form 8-K dated January 15,
                 2021
VI.     Press Releases
        A.       Hilton Reports Fourth Quarter and Full Year Results dated February 17, 2021
        B.       Marriott International Reports Fourth Quarter 2020 Results dated February 18,
                 2021
        C.       Accor Full-Year 2020 Results dated February 24, 2021
        D.       InterContinental Hotels Group PLC 2021 First Quarter Trading Update dated 7
                 May 2021
VII.    Press Reports
        A.       The Wall Street Journal, Hilton Cutting About 22% of Global Corporate
                 Workforce (updated June 16, 2020)
VIII.   Other materials
        A.       Hotel Management Agreement dated September 14, 1999 by and between Light
                 Tower Associates, L.P. and Fairmont Hotel Management, L.P.




Exhibit A – Materials Considered                                                                 8
              Case 21-10549-JTD        Doc 404     Filed 06/06/21     Page 31 of 39




                                             Exhibit B
                                        Curriculum Vitae

EDUCATION
        University of Chicago Law School (J.D. 1990)
        University of California, Los Angeles (B.A. English 1984)
        University of Sussex, Falmer, England (1982-83) (as a participant in the University of
               California Education Abroad Program)

PROFESSIONAL EXPERIENCE
        Dent Legal Strategy, LLC
        Washington, DC
                Principal                                                          2018 – Present
                Legal and strategic solutions for general counsel, senior executives, and boards of
                directors through expertise in hotel franchising and management; dispute
                resolution; arbitration and mediation; expert testimony; and corporate legal
                operations.
        G6 Hospitality LLC
        Carrollton, TX
                Chief Legal Officer                                   August 2018 – April 2019
                Hired by private equity owner as part of senior management overhaul to resolve
                outstanding major litigation, groom new General Counsel, and prepare company
                for eventual sponsor exit.
        Extended Stay America, Inc. and ESH Hospitality, Inc. (NASDAQ: STAY)
        Charlotte, NC
                General Counsel and Corporate Secretary               January 2015 – May 2018
                Responsible for the legal, risk management, and corporate secretarial functions of
                the largest lodging REIT in North America (by room and unit count) and its
                paired-share operating company. Authored company’s first franchise disclosure
                document, franchise agreement form, and HMA form.
        Hilton Worldwide, Inc. (NYSE: HLT) (f/k/a Hilton Hotels Corporation)
        McLean, VA and Beverly Hills, CA
                Senior Vice President and Deputy General Counsel                       2011 - 2014
                Second-in-command for the global legal department at Hilton, which at the time
                had over 4000 hotels operating under ten brands in 90 countries and over $9
                billion in annual revenues. Directly responsible for a team of 35 attorneys and
                paralegals in London, Shanghai, Singapore, New Delhi, Dubai, and the company's
                headquarters in McLean. Team responsibilities included legal support for
Exhibit B – Curriculum Vitae                                                                      1
              Case 21-10549-JTD        Doc 404     Filed 06/06/21     Page 32 of 39




                franchising, management, and related agreements; operations; real estate
                acquisitions, dispositions, and financing; and asset management.

                Acting General Counsel                             November 2010 – June 2011
                Served as interim General Counsel during search for a permanent replacement
                after prior General Counsel's departure.

                Senior Vice President and Assistant General Counsel, Development 2009 - 2011
                Responsible for a team of 12 attorneys and paraprofessionals supporting the
                company's franchising, management, and related agreements; real estate
                acquisitions, dispositions, and financing; and asset management functions in the
                Americas.

                Vice President and Senior Counsel                                       2001 - 2009
                Initially managed defense of major uninsured litigation; transitioned to
                transactional role in negotiating, drafting, interpreting and enforcing management
                agreements and related development agreements.

                Senior Counsel                                                        2000 - 2001
                Managed defense of major uninsured litigation.

                Representative luxury transactions:
                   • Conrad Washington DC HMA negotiation
                   • Waldorf Astoria Chicago HMA negotiation
                   • Conrad New York HMA negotiation
                   • Cosmopolitan Las Vegas HMA negotiation
                   • Acquisition and renegotiation of management agreement portfolio from
                       KSL hospitality and conversion to Waldorf Astoria Collection branding
                   • Conrad Las Vegas HMA negotiation
                   • Beverly Hilton HMA negotiation

                Representative owner/operator litigation and arbitration matters:
                   • Defense of breach of contract and fiduciary duty claims arising out of area
                       restriction and corporate merger
                   • Defense of breach of contract claim arising out of HMA termination due
                       to corporate merger and effect on pre-existing contract obligations
                   • Enforcement of brand standard requirement for franchisee to participate in
                       loyalty program
                   • Enforcement of liquidated damages provision allowing actual damages in
                       case of intentional breach
                   • Enforcement of brand standard prohibiting resort fees


Exhibit B – Curriculum Vitae                                                                      2
              Case 21-10549-JTD           Doc 404   Filed 06/06/21     Page 33 of 39




                     •   Defense of breach of contract claim arising out of pre-construction
                         termination of HMA
                     •   Interpretation of cross-termination provisions in franchise agreement and
                         HMA
                     •   Defense of franchisee breach of contract and fraud claims arising out of
                         brand sale to third party
                     •   Adversary proceeding in bankruptcy over validity and estimated value of
                         portfolio of luxury hotel management agreements

                Representative other litigation and arbitration:
                   • Defense of class action arising out of resort fees
                   • Defense of class action arising out of energy surcharges
                   • Defense of California “Proposition 65” claims based on exposure to
                       secondhand tobacco smoke
        Tuttle & Taylor, A Law Corporation
        Los Angeles, California
                Shareholder                                                             1997 – 2000
                Litigation Associate                                                    1990 – 1997
                Matters included directors' and officers' liability; insurance coverage; tax and
                accounting, particularly as to real estate; and agency and fiduciary duty,
                particularly as applied to hotel management agreements.

PROFESSIONAL ASSOCIATIONS
                State Bar of California
                District of Columbia Bar
                American Bar Association
                Association of Corporate Counsel (inactive)
                Advisory Board, Georgetown University Hotel and Lodging Legal Summit




Exhibit B – Curriculum Vitae                                                                         3
               Case 21-10549-JTD       Doc 404     Filed 06/06/21     Page 34 of 39




                                            Exhibit C
                                           Publications


I have authored the following articles in the last ten years. All were self-published on LinkedIn
and at www.dentlegalstrategy.com/articles:
When Downside Risk Becomes Reality (February 2021)
Making Sense of Jargon in Hotel Management and Franchise Deals (July 2020)
The Coronavirus Meets “Full Service” (June 2020)
A Question for 112 Seasons (May 2020)
Navigating Economic Shock – Practical Tips for Hotel Owners and Managers (March 11, 2020)
The Hotel Owner-Operator Wars Are Dead. Long Live the Owner-Brand Wars. (January 2020)
Rethinking Hotel “Brands” (December 2019)
Hilton’s Other Anniversary (October 2019)




Exhibit C – Publications                                                                            1
              Case 21-10549-JTD   Doc 404   Filed 06/06/21   Page 35 of 39




                                      Exhibit D
                                  Engagement Letter




Exhibit D – Engagement Letter                                                2
Case 21-10549-JTD   Doc 404   Filed 06/06/21   Page 36 of 39
Case 21-10549-JTD   Doc 404   Filed 06/06/21   Page 37 of 39
Case 21-10549-JTD   Doc 404   Filed 06/06/21   Page 38 of 39
Case 21-10549-JTD   Doc 404   Filed 06/06/21   Page 39 of 39
